Title: Lieutenant Colonel Tench Tilghman to Major General Stirling, 24 January 1778
From: Tilghman, Tench
To: Stirling, Lord (né William Alexander)



My Lord
Head Quarters [Valley Forge] 24th. Jany 1778

As His Excellency is very busy in preparing matters to lay before the Committee of Congress and Board of War, he commands me to acknowledge your Lordships favor of this day, inclosing a very melancholy letter from Colo. Spencer.
The want of cloathing is a thing which is much to be regretted but not remedied just at this time. A considerable quantity upon public account ought to have been here by this time, but thro’ the negligence of the officer who had it in charge it was left at Fishkill. The General has sent an Express to bring that forward. The State of Pennsylvania have collected a large parcel of Cloathing for their Troops, for which Genl. Wayne went up to Lancaster a fortnight ago, and as the whole of Colo. Spencers Brigade except his own Regiment are Pennsylvanians, they will come in for part of that cloathing when it arrives from Lancaster. The Waggons were called in from the Brigades that an exact arrangement of them might be made, and that a more effectual mode of forraging might be fallen upon, (by appropriating a particular number of Waggons to that use) than had hitherto been practised. I should think, my Lord, if the Commissaries of Forage were ordered to bring in a load or two of Straw with each Brigade of Waggons, that the men might constantly have enough for Beds. I hope you will evade the attack of the Gout that has threatned you. And am my Lord yr. most obt. Servt.

T. Tilghman

